Response to Arguments
Applicant’s arguments filed February 7, 2022, with respect to the rejection of claim 27 under 35 U.S.C. § 112(b) (Remarks 6) have been fully considered and are persuasive. The rejection of claim 27 under 35 U.S.C. § 112(b) has been withdrawn. 

Applicant's arguments filed February 7, 2022, with respect to the rejection of claims 1-10, 12, 13, 19, and 21-27 have been fully considered but they are not persuasive.

Regarding the rejection of claims 1 and 19 under 35 U.S.C. § 103, Applicant argues these claims are allowable for the reasons presented in the Pre-Appeal Brief Conference Request. (Remarks 7). In the Pre-Appeal Brief Conference Request, Applicant argues that the combination of Cappallo and Eisner fails to disclose the claimed invention because “the context of Eisner clearly indicates that emojis augment word vectors, not than an emoji embedding is used by itself” and, thus, “one of ordinary skill in the art would not look to Eisner to generate a sentiment label for the image based only on the emoji embedding.” (Pre-Appeal Br. 3). The examiner disagrees.

“[T]he question under 35 U.S.C. § 103 is not merely what the references expressly teach but what they would have suggested to one of ordinary skill in the art at the time the invention was made.”  Merck & Co., Inc. v. Biocraft Laboratories, Inc., 874 F. 2d 804, 807–808 (Fed. Cir. 1989) (emphasis added).
Eisner teaches that the vectors “corresponding to each word or emoji” are summed. (Eisner 3-4, § 4.2, Sentiment Analysis on Tweets, emphasis added). A person of ordinary skill in the art would understand the use of “or” to mean that there are instances in which there is no “words,” only emoji. 

Applicant next argues that the examiner’s reliance on the word “or” in Eisner is erroneous because “the ‘or’ in the above sentence in Eisner is conjunctive rather than disjunctive.” (Pre-Appeal Br. 4). In support of this, Applicant quotes the Abstract of Eisner that states “emoji embeddings … alongside word2vec.” (Pre-Appeal Br. 4). The examiner disagrees.

As quoted above, “[T]he question under 35 U.S.C. § 103 is not merely what the references expressly teach but what they would have suggested to one of ordinary skill in the art at the time the invention was made.”  Merck & Co., Inc. v. Biocraft Laboratories, Inc., 874 F. 2d 804, 807–808 (Fed. Cir. 1989) (emphasis added). The common usage of the term “or” is well understood to mean the connected words, phrases, or clauses are “alternatives” and that “[w]e only use or to connect alternative possibilities” and “[w]e use and when we mean ‘in addition to.’” (Or; August 5, 2017; dictionary.cambridge.com; Page 1; see also Chris McCarthy; And, Or & But; June 13, 2014; English Language Centres; ecenglish.com; Page 1). Additionally, it is well understood that the “Key Difference” between “and” and “or” is that “and” indicates “a dependent relationship” while “or … indicates an independent relationship” and “indicates a function where either categories are met.” (Difference between And and Or; August 25, 20218; differencebetween.info; Page 1, emphasis added). Thus, the common understanding of the term “or” is widely understood to mean that either or both options may exist.
However, Applicant argues that, instead, the term “or” should be read to mean the opposite of what it is commonly understood to mean. The fact that Applicant must spend approximately half a page and refers to multiple parts of the Eisner reference to string together a dubious rationale as to why “the 
Therefore, based on the widely understood meaning of the term “or,” it would at least suggest to one of ordinary skill that it is being used in such a “disjunctive” manner and Applicant’s argument is unpersuasive. 
Further, Applicant’s intended interpretation of “or” as an “and” does not make sense in view of the reference. Eisner is explicitly processing “tweets” to determine their sentiment. (Eisner 3-4, § 4.2, Sentiment Analysis on Tweets). One of ordinary skill in the art would be well aware that tweets may consist entirely of emoji. For example, On May 12, 2015, Domino’s Pizza posted a tweet consisting entirely of pizza slice emojis. (Domino’s Pizza [@dominos]; Twitter; May 12, 2015; twitter.com/dominos/status/598126750573285377; Page 1). Thus, if Eisner intended to state that the vectors “correspond[] to each word AND emoji,” as argued by Applicant, the process of Eisner would be completely unable to process tweets that contained only emoji, a type of tweet that are growing in popularity1, thus rendering the process Eisner unusable on an entire swathe of tweets.
Therefore, Applicant’s argument is unpersuasive. 

Applicant next argues that the rejection is “relying on hindsight because a combination of Cappallo and Eisner … would require a change in the operation of Cappallo and Eisner.” (Pre-Appeal Br. 4). Applicant continues that “[i]n order to combine Cappallo and Eisner as proposed by the Office Action, Cappallo would need to produce an emoji embedding that could be used to predict sentiment” but “Cappallo teaches away from that possibility” by stating “treating emoji as merely a straightforward signal of sentiment is misguided, and that there’s more nuanced richness and variety to emoji.” (Pre-Appeal Br. 5, quoting Cappallo § II(A)). Thus, Applicant concludes “the suggested modification to Cappallo would render Cappallo unsatisfactory for its intended purpose.” (Pre-Appeal Br. 5).

The Applicant traverses this rejection, but “[i]n order to be entitled to reconsideration or further examination,” the Applicant is required to “distinctly and specifically point[] out the supposed errors in the examiner’s action.” 37 C.F.R. § 1.111(b). The Applicant’s reply fails to comply with this requirement because it strings together three separate concepts (i.e., Impermissible Hindsight MPEP § 2145(X.)(A.); References Teach Away from the Invention or Render Prior Art Unsatisfactory for Intended Purpose, MPEP § 2145(X.)(D.); and The Proposed Modification Cannot Render the Prior Art Unsatisfactory for Its Intended Purpose, MPEP § 2143.01(V.)) without relating these concepts to each other or to the facts of the case to conclude that the prior art cannot be combined. Accordingly, since the Applicant fails to properly provide the Examiner with any distinct or specific reason as to why the combination is erroneous, Applicant’s argument is unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/ANDREW R DYER/Primary Examiner, Art Unit 2176


    
        
            
        
            
        
            
        
            
    

    
        1 Phillip Ross; Emoji Marketing is Growing Fast; February 19, 2016; Socialbakers.com; Pages 1-6.